Case 4:19-cv-10584-SDD-APP ECF No. 172, PageID.2203 Filed 02/11/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    JAMEL LEON ROBINSON,

                Plaintiff,                       Case No. 4:19-cv-10584
                                                 District Judge Stephanie Dawkins Davis
    v.                                           Magistrate Judge Anthony P. Patti

    HANNA SAAD, et al.,

           Defendants.
___________________________________/

 ORDER STRIKING PLAINTIFF’S FILING (ECF No. 115), AND DENYING
  AS MOOT DEFENDANT RICHARD BAISCH’S MOTION TO STRIKE
                       (ECF No. 119)

         Plaintiff Jamel Leon Robinson, proceeding without the assistance of counsel,

filed this action on February 26, 2019 (ECF No. 1), along with an application to

proceed in forma pauperis (ECF No. 2). Judge Davis referred the case to me for

all pretrial matters on March 3, 2020. (ECF No. 36.)

         On May 15, 2020,1 Plaintiff mailed to the Court a “demand for trial by jury,”

which appears to be a 15-page verified complaint and jury demand (ECF No. 115,

PageID.1488-1502), a 1-page petition for writ of habeas corpus ad testificandum

(ECF No. 115, PageID.1503), a 3-page list of proposed voir dire questions (ECF

No. 115, PageID.1504-1506), and a 2-page witness list (ECF No. 115,


1
  ECF No. 115 was filed May 15, 2020, but not docketed until July 29, 2020, due
to postal issues resulting from the COVID-19 pandemic.
Case 4:19-cv-10584-SDD-APP ECF No. 172, PageID.2204 Filed 02/11/21 Page 2 of 3




PageID.1506-1507). For the reasons that follow, the Court STRIKES from the

record Plaintiff’s “demand for trial by jury” in its entirety. (ECF No. 115.)

      Plaintiff’s witness list, proposed voir dire questions, and petition for writ of

habeas corpus ad testificandum are all premature, as no scheduling order has been

issued in the case and no trial date set. Further, it appears to the Court that Plaintiff

cannot amend his complaint as a matter of course pursuant to Fed. R. Civ. P.

15(a)(1)2, so to the extent he intended to do so with this filing, he was required to

seek leave of the Court pursuant to Fed. R. Civ. P. 15(a)(2), which he did not do.

Thus, ECF No. 115 is STRICKEN from the record as an unauthorized pleading,

without prejudice to Plaintiff seeking such leave by filing a motion in the form set

forth in E.D. Mich. Local Rule 15.1. Further, the Court acknowledges that it has

already received multiple jury demands in this case from both sides and has

accordingly docketed this case for a jury trial. (ECF No. 1, PageID.1; ECF No. 40;

ECF No. 51.) The timing of such requests is governed by Fed. R. Civ. P. 38(b)(1).

      As the Court has stricken Plaintiff’s filing (ECF No. 115) sua sponte,

Defendant Richard Baisch’s motion to strike the demand on an alternative basis

(ECF No. 119) is DENIED AS MOOT.




2
 “A party may amend its pleading once as a matter of course…21 days after
service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ.
P. 15(a)(1)(B).
                                           2
Case 4:19-cv-10584-SDD-APP ECF No. 172, PageID.2205 Filed 02/11/21 Page 3 of 3




      IT IS SO ORDERED.

Dated: February 11, 2021            ________________________
                                    Anthony P. Patti
                                    UNITED STATES MAGISTRATE JUDGE




                                      3
